Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (9/1/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending. Claims 1-3 and 5-8 are being examined. Claims 4 and 9-20 are withdrawn according to Applicants election dated 12/3/2021.

Election/Restrictions
Applicant’s election of claims 103 and 5-8 in the reply on 12/3/2021 is acknowledged. The election appears to be traversed as applicants argues that the identification of species is overly vague. This is not persuasive as the species are mapped, one to one, to embodiments clearly identified in the specification.
The requirement is still deemed proper and is therefore made FINAL.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The limitation “wherein the shield filters light with wavelengths is longer than a predetermined absorption edge wavelength of a gas introduced into the chamber.” is unclear.
The limitation appears to have grammatical error as well as being not clear about what passes and what is blocked.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kozuma et al (US 20140220489).
Kozuma et al  disclose a processing apparatus, comprising: a chamber (10); a first gas introduction port that introduces a first gas into the chamber (31); a first gas discharge port that discharges the first gas from the chamber (3A); a stage that supports a processing object in the 
Regarding claims 3 first and second gas introduction port and discharge ports across the shield are disclosed.
Regarding claim 7 shield of sapphire is disclosed (Para 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kozuma et al (US 20140220489).
.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuma et al (US 20140220489) in view of Tabata et al (JP 2009282233) from IDS.
Regarding claims 5 and 6 the shield 4 is disclosed made of synthetic quartz or sapphire and the like. It is noted that the filter corresponds to the process gas as taught by Tabata et al. Tabata et al teach that the light seen by the gas should have an absorption edge wavelength equal to or greater than the absorption edge wavelength of the gas molecules (Para 7). Therefore for the gas used in Tabata et al (approx. 500nm) glass filter would have been obvious.
Regarding claim 8 having a heater for temperature control of substrate would have been obvious (Para 16) since temperature would be specific for chemical reaction taught in Kozuma et al and Tabata et al.
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have used heater for substrate and glass for shield for specific process requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al (US 20120228261) also discloses generation of specific wavelength by plasma which could be used to process a sample (Fig 1 and abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716